OPINION — AG — ** POSSESSION OF INTOXICATING LIQUOR — SECOND OFFENSE — AFTER FORMER CONVICTION ** 37 O.S. 94 [37-94] MAKING IT THE DUTY OF THE COUNTY ATTORNEY TO DILIGENTLY ENFORCE ALL PROVISIONS OF THE PROHIBITORY LIQUOR LAWS, AND INASMUCH AS37 O.S. 12 [37-12] PROVIDES FOR A MORE SEVERE PENALTY FOR THE SECOND AND ALL SUBSEQUENT CONVICTIONS, WE THEREFORE BELIEVE THAT WHEN THE COUNTY ATTORNEY FINDS THE FACTS BEFORE HIM ESTABLISH A VIOLATION OF 37 O.S. 12 [37-12], HE SHOULD CHARGE THE DEFENDANT UNDER THE SECOND OFFENSE STATUTE. (VIOLATION, LIQUOR LAWS, PUNISHMENT) CITE: 37 O.S. 94 [37-94], 37 O.S. 93 [37-93], 37 O.S. 1 [37-1] (LEWIS A. WALLACE)